                                                   THE LAW OFFICES OF
                                       FAUSTO E. ZAPATA, JR., P.C.
Broadway Chambers Building
277 Broadway, Suite 206                                                                     Tel: 212-766-9870 I Fax: 212-766-9869
New York, New York 10007                                                                                Email: fz@fzapatalaw.com
                                                                                          Web: www.LaborEmploymentlawFirm .com
                                                                   February 18, 2020

         VIAECF

        Hon. Jesse M. Furman
        District Judge
        United States District Court
        Southern District ofNew York
        40 Centre Street, Room 2202
        New York, New York 10007

                                                           Re:     Amended Letter
                                                                   Lauren N. Rivera v. Michael B. Palillo, P.C.,
                                                                   et al, SDNY Case No. 19 Civ. 10533 (JMF)

         Dear Judge Furman,

                Our office represents the Defendants in the above referenced matter. We write on behalf
         of both parties to request an adjournment of the Fed. R. Civ. P. 16 initial pretrial conference,
         scheduled for March 3, 2020 at 3:00pm.

                 As Your Honor knows, the Court granted Defendants' January 10, 2020, application
         seeking an enlargement of time to file papers responding to Plaintiffs complaint. Defendants
         filed their Answer on February 10, 2020. 1 In addition, the parties are scheduled to attend a
         Settlement Conference before Magistrate Judge Netburn on March 18, 2020. The parties are
         requesting that the initial pretrial conference be adjourned until after the settlement conference
         has completed.

                  Aside from this application, Defendants have not made any other requests for extensions
         of this conference. This is the parties' first application seeking an adjournment, individually or
         jointly.

                 On that note, the parties respectfully request an adjournment of the March 3, 2020, Fed.
         R. Civ. P. 16 pretrial conference. The parties are available during the afternoon of April6, or
         April 7 or April 8, 2020.
     Application GRANTED. The initial pretrial conference currently scheduled for March 3, 2020, is
     hereby ADJOURNED to April 7, 2020, at 2:45 p.m. The Clerk of Court is directed to terminate
     ECF Nos. 14 and 15. SO ORDERED.


                                                                        Feburary 24, 2020
         1
          The Court granted an expansion of time, to February 9, 2020, which was a Sunday. We filed our Answer on
         February 10, 2020, pursuant to Fed . R. Civ. P. 6.
     Thank you in advance for your consideration.

                                                Respectfully s bmi-tte-d_ _ _ _ ---




C:   M. Palillo
     R. Nardo
     File
